DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020, 02/22/2021, 08/13/2021, and 11/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 4-6 and 43 are objected to because of the following informalities:
Claims 4-6 recite “having ACS” in line 1 of each claim when it should most likely recite “having acute coronary syndrome (ACS)”.
Claim 43 recites “70ng/nl” in line 2 of the claim when it should most likely recite “70ng/ml”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a device comprising means for” in claim 19 and “means” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 24, 26, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “about __ng/ml” in claims 5-6, 24, 26, and 43 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the threshold number which follows the term “about” has been rendered indefinite as Examiner is unable to determine the metes and bounds of each threshold.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-24, 26, 37-38, and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 3-18, 22-24, 37-38, and 42-43 are drawn to methods and claims 19-21 are drawn to a device, each of which is within the four statutory categories. Claims 3-24, 26, 37-38, and 42-43 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 3 recites, in part, performing the steps of 1) determining the concentration of (a) macrophage migration inhibitory factor (MIF) or fragment thereof, and (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject, 2) comparing the concentration of MIF or fragment thereof to a reference MIF concentration, 3) comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, wherein the reference concentrations of MIF and Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, and 4) thereby providing a prognosis of a subject having ACS. These steps correspond to Mental Processes. For example, a human can analyze and compare concentration values to reference values and then determine a prognosis based upon that comparison. Independent claims 5-6 recite similar limitations and are also directed to an abstract idea under the same analysis.
Claim 4 recites, in part, performing the steps of 1) determining the concentration of macrophage migration inhibitory factor (MIF) or fragment thereof and N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof in the sample from the subject, 2) comparing the concentration of MIF or fragment thereof to a reference MIF concentration, 3) comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, 4) assigning the subject to a risk group based on whether the concentration of MIF or fragment thereof is higher or lower than the reference concentration, and whether the concentration of Nt-proBNP or fragment thereof is higher or lower than the reference concentration, wherein a concentration of MIF or fragment thereof that is higher than the reference MIF concentration indicates a low likelihood of survival and high likelihood of non-fatal cardiac events, wherein a concentration of Nt-proBNP or fragment thereof that is higher than the reference Nt-proBNP concentration indicates a low likelihood of survival and high likelihood of non-fatal cardiac events, and 5) thereby providing a prognosis of a subject having ACS. These steps correspond to Mental Processes. For example, a human can analyze and compare concentration values to reference values and then determine a prognosis based upon that comparison.
Claim 18 recites, in part, performing the steps of 1) (a) determining macrophage migration inhibitory factor (MIF) or fragment thereof and N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or fragment thereof concentration in a sample taken from the subject, 2) prognosing ACS when the subject MIF and Nt-proBNP concentration is greater than a reference MIF and Nt-proBNP concentration, and 3) (b) performing percutaneous coronary intervention (PCI) and/or thrombinolysis on the subject. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions for treatment). For example, the claim limitations above represent a method of treatment by a human where a human determines if measured values exceed thresholds, and upon exceeding them, a treatment is performed.
Depending claims 7-17, 19-24, 26, 37-38, and 42-43 include all of the limitations of claims 3-6 and 18, and therefore likewise incorporate the above described abstract idea. Depending claims 7 and 22 add the additional step of “determining the concentration of troponin or a fragment thereof”; claim 13 adds the additional step of “wherein instead of the concentration of N-terminal prohormone of brain natriuretic peptide (Nt-proBNP), the concentration of brain natriuretic peptide (BNP) is determined”; claim 17 adds the additional step of “performing a step of performing percutaneous coronary intervention (PCI) and/or thrombinolysis”; and claim 38 adds the additional step of “determining the concentration of another biomarker selected from the group consisting of myoglobin, creatine kinase (CK) or C reactive protein (CRP)”. Additionally, the limitations of depending claims 8-12, 14-16, 19-21, 23-24, 26, 37, and 42-43 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 7-17, 19-24, 26, 37-38, and 42-43 are nonetheless directed towards fundamentally the same abstract idea as independent claims 3-6 and 18 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a device comprising means and the step of 2) “analysing levels of (a) macrophage migration inhibitory factor (MIF) or fragment thereof and (b) [[B]] N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject” to perform the claimed steps.
The 1) device in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification where a device is not limited to anything which may be considered generic).
The step of 2) “analysing levels of (a) macrophage migration inhibitory factor (MIF) or fragment thereof and (b) [[B]] N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject” adds insignificant extra-solution activity to the abstract idea in the form of mere data gathering, see MPEP 2106.05(g).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a device comprising means and the step of 2) “analysing levels of (a) macrophage migration inhibitory factor (MIF) or fragment thereof and (b) [[B]] N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject” to perform the claimed steps amounts to no more than insignificant extra-solution activity, a general linking to a particular technological field, WURC activity (well-understood, routine, and conventional activity), or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps or certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The current invention determines a prognosis utilizing a 1) a device comprising means, thus the device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the step of 2) “analysing levels of (a) macrophage migration inhibitory factor (MIF) or fragment thereof and (b) [[B]] N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject” in these steps adds insignificant extra-solution activity/pre-solution activity to the abstract idea. The following is an example deemed by the courts as having extra-solution activity: Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the step of 2) analysing to obtain MIF and NT-proBNP values, which are then utilized to determine a prognosis.
Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 3-24, 26, 37-38, and 42-43 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-12, 14-23, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/023233A1 to Dart in view of “Association study of plasma NT-proBNP levels and severity of acute coronary syndrome” to Tuxunguli.
As per claim 3-4, Dart teaches a method for providing a prognosis of a subject having acute coronary syndrome (ACS), the method comprising
--determining the concentration of (a) macrophage migration inhibitory factor (MIF) or fragment thereof, in a sample from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject)
--comparing the concentration of MIF or fragment thereof to a reference MIF concentration, (see: page 2, 1st paragraph where there is a comparison with a reference MIF concentration)
--wherein the reference concentrations of MIF are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS, thus having a higher probability of survival) and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
	Dart may not further, specifically teach:
1) --determining the concentration of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject,
2) --comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, and
3) --wherein the reference concentrations of Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time.

Tuxunguli teaches:
1) --determining the concentration of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject, (see: page 5755, “NT-ProBNP” section where there is detection of ProBNP using an ELISA method. Further see: page 5756, Table 2 where there is a measure of ProBNP for two groups)
2) --comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, (see: “Discussion” on pages 5756-5757 where there is a comparison of an ACS group with a control group. The ACS group were determined to have higher levels of NT-proBNP and thus a determination was made that plasma NT-proBNP may contribute to the early diagnosis of ACS) and
3) --wherein the reference concentrations of Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 5756, Table 2 where levels of NT-proBNP lower than the control group (reference concentration) would indicate a lower chance of having ACS, and thus, a better survival probability) and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time (see: page 5756, Table 2 where levels of NT-proBNP higher than the control group (reference concentration) would indicate a higher change of having ACS, and thus, a lower survival probability).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine the concentration of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject, 2) compare the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, and have 3) wherein the reference concentrations of Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time as taught by Tuxunguli in the method as taught by Dart with the motivation(s) of contributing to the early diagnosis of ACS (see: “Discussion” on pages 5756-5757 of Tuxunguli).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NT-proBNP as taught by Tuxunguli for the biological samples being measured as disclosed by Dart since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart teaches of measuring MIF to determine ACS thus one could substitute wherein the method is measuring NT-proBNP to obtain predictable results of measuring something that is indicative of ACS in order to determine a prognosis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 4, Dart teaches a method for providing a prognosis of a subject having ACS, the method comprising
--analysing levels of (a) macrophage migration inhibitory factor (MIF) or fragment thereof, in a sample from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject through measuring. Analysis of levels is occurring during measuring of samples)
--determining the concentration of macrophage migration inhibitory factor (MIF) or fragment thereof in the sample from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject)
--comparing the concentration of MIF or fragment thereof to a reference MIF concentration, (see: page 2, 1st paragraph where there is a comparison with a reference MIF concentration)
--assigning the subject to a risk group based on whether the concentration of MIF or fragment thereof is higher or lower than the reference concentration, and whether the concentration of biomarker or fragment thereof is higher or lower than the reference concentration (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS. If the sample concentration is higher, a diagnosis of ACS is made. When the patient is assigned a diagnosis of ACS or non-ACS the patient is assigned to a risk group of ACS or non-ACS)
--wherein a concentration of MIF or fragment thereof that is higher than the reference MIF concentration indicates a low likelihood of survival and high likelihood of non-fatal cardiac events, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
Dart may not further, specifically teach:
1) --analysing levels of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject,
2) --determining the concentration of N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof in the sample from the subject,
3) --comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration,
4) --Nt-proBNP as a biomarker, and
5) --wherein a concentration of Nt-proBNP or fragment thereof that is higher than the reference Nt-proBNP concentration indicates a low likelihood of survival and high likelihood of non-fatal cardiac events.

Tuxunguli teaches:
1) --analysing levels of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject, (see: page 5755, “NT-ProBNP” section where there is detection of ProBNP using an ELISA method. Further see: page 5756, Table 2 where there is a measure of ProBNP for two groups. Analysis of levels is occurring during measuring of samples)
2) --determining the concentration of N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof in the sample from the subject, (see: page 5755, “NT-ProBNP” section where there is detection of ProBNP using an ELISA method. Further see: page 5756, Table 2 where there is a measure of ProBNP for two groups)
3) --comparing the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, (see: “Discussion” on pages 5756-5757 where there is a comparison of an ACS group with a control group. The ACS group were determined to have higher levels of NT-proBNP and thus a determination was made that plasma NT-proBNP may contribute to the early diagnosis of ACS)
4) --Nt-proBNP as a biomarker, (see: page 5755, “NT-ProBNP” section where there is NT-proBNP)
5) --wherein a concentration of Nt-proBNP or fragment thereof that is higher than the reference Nt-proBNP concentration indicates a low likelihood of survival and high likelihood of non-fatal cardiac events (see: page 5756, Table 2 where levels of NT-proBNP higher than the control group (reference concentration) would indicate a higher change of having ACS, and thus, a lower survival probability).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine the concentration of (b) N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or a fragment thereof, in a sample from the subject, 2) compare the concentration of Nt-proBNP or fragment thereof to a reference Nt-proBNP concentration, and have 3) wherein the reference concentrations of Nt-proBNP are concentrations below which correlate with an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, and above which correlate with a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time as taught by Tuxunguli in the method as taught by Dart with the motivation(s) of contributing to the early diagnosis of ACS (see: “Discussion” on pages 5756-5757 of Tuxunguli).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NT-proBNP as taught by Tuxunguli for the biomarker as disclosed by Dart since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart teaches of measuring MIF to determine ACS thus one could substitute wherein the method is measuring NT-proBNP to obtain predictable results of measuring something that is indicative of ACS in order to determine a prognosis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 7, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches determining the concentration of troponin or a fragment thereof (see: page 15, lines 6-9 where troponin is being measured).

As per claim 8, Dart and Tuxunguli in combination teaches the method of claim 7, see discussion of claim 7. Dart further teaches wherein the concentrations of MIF, Nt-proBNP and/or troponin or fragments thereof are determined from plasma (see: page 15, lines 10-15 where the MIF is being measured from plasma).

As per claim 9, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches wherein ACS is acute myocardial infarction (AMI) (see: claim 7 on page 22 where the ACS is AMI).

As per claim 10, Dart and Tuxunguli in combination teaches the method of claim 9, see discussion of claim 9. Dart further teaches wherein the AMI is ST elevation myocardial infarction (STEMI) (see: page 8, lines 7-14 where the AMI is STEMI).

As per claim 11, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches comprising determining MIF concentration of the subject in a sample taken less than 4 hours after symptom onset (see: page 9, lines 17-18 where the prognosis is made from a sample taken from the subject less than 4 hours after symptom onset).

As per claim 12, Dart and Tuxunguli in combination teaches the method of claim 11, see discussion of claim 11. Dart further teaches wherein the MIF sample is taken 3 hours or less, 2 hours or less, 1 hour or less, or 30 minutes or less after symptom onset (see: page 9, lines 24-30 where there are various times that are to be considered including 3 hours, 2 hours, 1 hour, and 30 mins or less).

As per claim 14, Dart and Tuxunguli in combination teaches the method of claim 7, see discussion of claim 7. Dart further teaches wherein the troponin is high sensitive-troponin T (hs-TnT) (see: page 7, lines 30-31 where there is a high sensitive troponin assay).

As per claim 15, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches wherein prognosis is determined by assessing MACE-Free survival, All-cause mortality free survival, cardiac death free survival or HF rehospitalisation free survival (see: page 3, lines 22-23 where the concentration is prognostic of the magnitude or extent of MI and consequently morbidity and mortality (cf. all existing biomarkers)).

As per claim 16, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches wherein biomarker and MIF are measured in the same sample (see: claim 12 on page 22 where multiple biomarkers including MIF are being measured from the same sample).
Dart may not further, specifically teach Nt-proBNP (or BNP) as a biomarker.
Tuxunguli teaches Nt-proBNP (or BNP) as a biomarker (see: Abstract on page 5754 where there is NT-proBNP as a biomarker).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.

As per claim 17, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches performing a step of performing percutaneous coronary intervention (PCI) and/or thrombinolysis on the subject (see: page 7, lines 32-36 where there is PCI being performed on the subject).

As per claim 18, Dart teaches a method of treating acute coronary syndrome (ACS) in a subject, the method comprising:
(a) determining macrophage migration inhibitory factor (MIF) or fragment thereof concentration in a sample taken from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject) and prognosing ACS when the subject MIF concentration is greater than a reference MIF concentration; (see: page 13, lines 11-13 where there is an ASC diagnosis when the level of MIF concentration is greater than a reference level) and
(b) performing percutaneous coronary intervention (PCI) and/or thrombinolysis on the subject (see: page 7, lines 32-36 where there is PCI being performed on the subject).
Dart may not further, specifically teach:
(a) determining N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or fragment thereof concentration in a sample taken from the subject, and prognosing ACS when the subject Nt-proBNP concentration is greater than a reference Nt-proBNP concentration.

Tuxunguli teaches:
(a) determining N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or fragment thereof concentration in a sample taken from the subject, (see: page 5755, “NT-ProBNP” section where there is detection of ProBNP using an ELISA method. Further see: page 5756, Table 2 where there is a measure of ProBNP for two groups) and prognosing ACS when the subject Nt-proBNP concentration is greater than a reference Nt-proBNP concentration (see: “Discussion” on pages 5756-5757 where there is a prognosis of ACS when NT-proBNP is significantly higher than the control group).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) or fragment thereof concentration in a sample taken from the subject as taught by Tuxunguli in the method as taught by Dart with the motivation(s) of contributing to the early diagnosis of ACS (see: “Discussion” on pages 5756-5757 of Tuxunguli).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NT-proBNP as taught by Tuxunguli for the biological samples being measured as disclosed by Dart since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart teaches of measuring MIF to determine ACS thus one could substitute wherein the method is measuring NT-proBNP to obtain predictable results of measuring something that is indicative of ACS in order to determine a prognosis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 19, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches a device comprising means for determining concentration of macrophage migration inhibitory factor (MIF) or fragment thereof and a protein or fragment thereof in a sample from a subject, for use in a method according to claim 3 (see: page 12, lines 26-27 where there is a device that is used to perform an assay. Also see: page 10, lines 1-6 where immunoassays are used to detect proteins. Also see: page 11, lines 12-16 where a radioimmunoassay is used to detect MIF).
Dart may not further, specifically teach a protein as N-terminal prohormone of brain natriuretic peptide (Nt-proBNP).
Tuxunguli teaches a protein as N-terminal prohormone of brain natriuretic peptide (Nt-proBNP) (see: Abstract on page 5754 where there is NT-proBNP and that is a protein).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.

As per claim 20, Dart and Tuxunguli in combination teaches the device of claim 19, see discussion of claim 19. Dart further teaches comprising means for performing an immunoassay for determining concentrations of MIF and proteins (see: page 10, lines 1-6 where immunoassays are used to detect proteins. Also see: page 11, lines 12-16 where a radioimmunoassay is used to detect MIF).
Dart may not further, specifically teach proteins as Nt-proBNP (or BNP).
Tuxunguli teaches proteins as Nt-proBNP (or BNP) (see: Abstract on page 5754 where there is NT-proBNP and that is a protein).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.

As per claim 21, Dart and Tuxunguli in combination teaches the device of claim 19, see discussion of claim 19. Dart further teaches wherein the device is a point of care device (see: page 12, lines 27-28 where the device may be a point-of-care device).

As per claim 22, Dart and Tuxunguli in combination teaches the method of claim 18, see discussion of claim 18. Dart further teaches determining the concentration of troponin or a fragment thereof (see: page 15, lines 6-9 where troponin is being measured).

As per claim 23, Dart and Tuxunguli in combination teaches the method of claim 22, see discussion of claim 22. Dart further teaches wherein troponin is high sensitive-troponin T (hs-TnT) (see: page 7, lines 30-31 where there is a high sensitive troponin assay).

As per claim 38, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches determining the concentration of another biomarker selected from the group consisting of myoglobin, creatine kinase (CK) or C reactive protein (CRP) (see: page 7, lines 27-31 where there is myoglobin concentration being determined).

As per claim 42, Dart and Tuxunguli in combination teaches the method of claim 7, see discussion of claim 7. Dart further teaches comprising determining MIF concentration of the subject in a sample taken less than 4 hours after symptom onset (see: page 9, lines 17-18 where the prognosis is made from a sample taken from the subject less than 4 hours after symptom onset).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/023233A1 to Dart in view of Applicant’s own disclosure.
As per claim 5, Dart teaches a method for providing a prognosis of a subject having ACS, the method comprising
--determining the concentration of macrophage migration inhibitory factor (MIF) or a fragment thereof in a sample from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject)
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is equal to or higher than the threshold the subject is determined to have a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is lower than the threshold the subject is determined to have an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS, thus having a higher probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
Dart may not further specifically, teach that the reference concentration/the threshold as a specific concentration of about 70ng/ml (even though this may be considered a mere design choice as any number from a range of numbers may be selected). However, Applicant’s own disclosure on page 18, lines 3-8 describe that the reference concentrations of about 70ng/ml are known to a skilled person. Thus anything about this threshold may be considered a lower probability of survival while anything less than is may be considered a higher probability of survival.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threshold as taught by the present application’s disclosure for the threshold as disclosed by Dart since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart teaches of using reference concentrations thus one could substitute the reference concentrations disclosed by the present disclosure to obtain predictable results of using a particular reference concentration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 6, Dart teaches a method for providing a prognosis of a subject having ACS, the method comprising
--determining the concentration of macrophage migration inhibitory factor (MIF) or a fragment thereof in a sample from the subject, (see: page 2, 1st paragraph where there is a determination of a concentration of MIF in a sample from a subject)
--comparing the concentration of MIF or fragment thereof to reference MIF concentrations of a threshold, (see: page 2, 1st paragraph where there is a comparison with a reference MIF concentration)
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is equal to or lower than the lower end of the threshold the subject is determined to have a high probability of survival and a low probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS, thus having a higher probability of survival)
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is equal to or higher than the upper end of the threshold the subject is determined to have a low probability of survival and a high probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
Dart may not further specifically, teach that the reference concentration/a threshold as specific concentrations of about 40ng/ml and about 70ng/ml, the lower end of the threshold of about 40ng/ml, and the upper end of the threshold of about 70ng/ml (even though this may be considered a mere design choice as any number from a range of numbers may be selected). However, Applicant’s own disclosure on page 18, lines 3-8 describe that the reference concentrations of about 40ng/ml - 70ng/ml are known to a skilled person. Thus anything about this threshold may be considered a lower probability of survival while anything less than is may be considered a higher probability of survival.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threshold as taught by the present application’s disclosure for the threshold as disclosed by Dart since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart teaches of using reference concentrations thus one could substitute the reference concentrations disclosed by the present disclosure to obtain predictable results of using a particular reference concentration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/023233A1 to Dart in view of “Association study of plasma NT-proBNP levels and severity of acute coronary syndrome” to Tuxunguli as applied to claim 3, further in view of “The utility of point-of-care biomarkers as a prognostic tool for patients with acute coronary syndromes” to Cho.
As per claim 13, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. The combination may not further, specifically teach wherein instead of the concentration of N-terminal prohormone of brain natriuretic peptide (Nt-proBNP), the concentration of brain natriuretic peptide (BNP) is determined.

Cho teaches:
--wherein instead of the concentration of N-terminal prohormone of brain natriuretic peptide (Nt-proBNP), the concentration of brain natriuretic peptide (BNP) is determined (see: page 89, column 3 where there is BNP measured as a biomarker to be an indicator of mortality in ACS. Also see: Table 2 where BNP is measured).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NT-proBNP as taught by Cho for the biomarkers being measured as disclosed by Dart and Tuxunguli in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart and Tuxunguli in combination teaches of measuring NT-proBNP to determine ACS thus one could substitute wherein the method is measuring BNP to obtain predictable results of measuring something that is indicative of ACS in order to determine a prognosis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 37, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches wherein the concentration of biomarker is determined in plasma derived from a blood sample obtained from a patient 3 days following symptom onset (see: Table 3 and page 3, lines 26-29 and page 5, lines 38-39 where there is MIF concentrations in patients 3 days after AMI (symptom onset)).
The combination of Dart and Tuxunguli may not further, specifically teach a biomarker as BNP.

Cho teaches:
--a biomarker as BNP (see: page 89, column 3 where there is BNP measured as a biomarker to be an indicator of mortality in ACS. Also see: Table 2 where BNP is measured).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NT-proBNP as taught by Cho for the biomarkers being measured as disclosed by Dart and Tuxunguli in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Dart and Tuxunguli in combination teaches of measuring NT-proBNP to determine ACS thus one could substitute wherein the method is measuring BNP to obtain predictable results of measuring something that is indicative of ACS in order to determine a prognosis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 24, 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/023233A1 to Dart in view of “Association study of plasma NT-proBNP levels and severity of acute coronary syndrome” to Tuxunguli as applied to claims 3 and 7, further in view of Applicant’s own disclosure.
As per claim 24, Dart and Tuxunguli in combination teaches the method of claim 7, see discussion of claim 7. Dart further teaches:
--wherein if the concentration of troponin from the sample from the subject is equal to or higher than the threshold the subject is determined to have a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, (see: page 22, claim 11 where there is a method of determination of concentration levels for troponin against a reference concentration. Anything higher than the threshold would be considered as having a lower survival rate)
--wherein if the concentration of troponin from the sample from the subject is lower than the threshold the subject is determined to have an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 22, claim 11 where there is a method of determination of concentration levels for troponin against a reference concentration. Anything higher than the threshold would be considered as having a lower survival rate)
--thereby providing a prognosis of a subject having ACS (see: page 7, lines 27-31 where there is a prognosis using measured troponin levels).
Dart and Tuxunguli in combination may not further specifically, teach that the reference concentration/the threshold as a specific concentration of about 4.5ng/ml (even though this may be considered a mere design choice as any number from a range of numbers may be selected). However, Applicant’s own disclosure on page 18, lines 9-14 describe that the reference concentrations of about 4.5ng/ml are known to a skilled person. Thus anything about this threshold may be considered a lower probability of survival while anything less than is may be considered a higher probability of survival.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threshold as taught by the present application’s disclosure for the threshold as disclosed by Dart and Tuxunguli in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Dart and Tuxunguli teaches of using reference concentrations thus one could substitute the reference concentrations disclosed by the present disclosure to obtain predictable results of using a particular reference concentration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 26, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches:
--wherein if the concentration of biomarker from the sample from the subject is equal to or higher than the threshold the subject is determined to have a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--wherein if the concentration of biomarker from the sample from the subject is lower than the threshold the subject is determined to have an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS, thus having a higher probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
Dart may not further, specifically teach:
--a biomarker as Nt-proBNP (or BNP).
Tuxunguli further teaches:
--a biomarker as Nt-proBNP (or BNP) (see: Abstract where there is NT-proBNP).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.
Dart and Tuxunguli in combination may not further specifically, teach that the reference concentration/the threshold as a specific concentration of about 1200pg/ml (even though this may be considered a mere design choice as any number from a range of numbers may be selected). However, Applicant’s own disclosure on page 18, lines 22-26 describe that the reference concentrations of about 1200pg/ml are known to a skilled person. Thus anything about this threshold may be considered a lower probability of survival while anything less than is may be considered a higher probability of survival.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threshold as taught by the present application’s disclosure for the threshold as disclosed by Dart and Tuxunguli in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Dart and Tuxunguli teaches of using reference concentrations thus one could substitute the reference concentrations disclosed by the present disclosure to obtain predictable results of using a particular reference concentration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 43, Dart and Tuxunguli in combination teaches the method of claim 3, see discussion of claim 3. Dart further teaches:
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is equal to or higher than the threshold the subject is determined to have a decreased probability of survival and an increased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. If a diagnosis of ACS is made then there is a lower probability of survival)
--wherein if the concentration of MIF or fragment thereof from the sample from the subject is lower than the threshold the subject is determined to have an increased probability of survival and a decreased probability of non-fatal cardiac events at a later time, (see: page 2, 1st paragraph where there is a comparison of a subject’s plasma MIF with a reference and if it is higher, a diagnosis of ACS is made. Thus if the comparison is lower than the threshold, the patient is not diagnosed with ACS, thus having a higher probability of survival)
--thereby providing a prognosis of a subject having ACS (see: 1st – 2nd paragraphs of page 2 where there is prognosing of ACS within the subject).
Dart and Tuxunguli in combination may not further specifically, teach that the reference concentration/the threshold as a specific concentration of about 70ng/ml (even though this may be considered a mere design choice as any number from a range of numbers may be selected). However, Applicant’s own disclosure on page 18, lines 3-8 describe that the reference concentrations of about 70ng/ml are known to a skilled person. Thus anything about this threshold may be considered a lower probability of survival while anything less than is may be considered a higher probability of survival.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threshold as taught by the present application’s disclosure for the threshold as disclosed by Dart and Tuxunguli in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Dart and Tuxunguli teaches of using reference concentrations thus one could substitute the reference concentrations disclosed by the present disclosure to obtain predictable results of using a particular reference concentration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant References
Examiner would also like to cite “Risk Stratification for Heart Failure and Death in an Acute Coronary Syndrome Population Using Inflammatory Cytokines and N-Terminal Pro-Brain Natriuretic Peptide” to Kavsak and “Plasma Levels of Macrophage Migration Inhibitory Factor and D-Dopachrome Tautomerase Show a Highly Specific Profile in Early Life” to Roger et al. as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626